UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 23, 2010 COCA-COLA ENTERPRISES INC. (Exact name of Registrant as specified in its charter) Delaware 01-09300 58-0503352 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Shareholders on April 23, 2010.The certified results of the matters voted upon at the meeting, which are more fully described in our proxy statement, are as follows: Proposal #1 – Elect four directors: NAME FOR WITHHELD BROKER NON-VOTES L. Phillip Humann Suzanne B. Labarge Veronique Morali Phoebe A. Wood Proposal #2 – Approve an amendment to the 2007 Incentive Award Plan. FOR AGAISNT ABSTAIN BROKER NON-VOTES 17,405,797 Proposal #3 – Ratify the appointment of Ernst & Young LLP as the Company’s independent registered public account firm for the fiscal year 2010. FOR AGAISNT ABSTAIN Proposal #4 – Shareowner proposal to request shareowner approval of certain severance agreements: FOR AGAINST ABSTAIN BROKER NON-VOTES Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date:April 26, 2010 By:/S/ WILLIAM T. PLYBON Name:William T. Plybon Title:Vice President, Secretary and Deputy General Counsel Page 3
